[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________  ELEVENTH CIRCUIT
                                                        OCTOBER 13, 2006
                                                        THOMAS K. KAHN
                                   No. 06-10196
                                                             CLERK
                              ________________________

                      D. C. Docket No. 05-00170-CV-3-RV-MD

FEDERAL TRADE COMMISSION,

                                                          Plaintiff-Appellee,

                                           versus

GREAT AMERICAN PRODUCTS, INC.,
PHYSICIAN'S CHOICE, INC.,
STEPHEN KARIAN,

                                                  Defendants-Appellants.
                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                    (October 13, 2006)

Before BLACK and HULL, Circuit Judges, and RYSKAMP,* District Judge.

PER CURIAM:


       *
         Honorable Kenneth L. Ryskamp, United States District Judge for the Southern District
of Florida, sitting by designation.
     We affirm for the reasons stated in the district court opinion dated

November 22, 2005.

     AFFIRMED.




                                        2